Title: 5th.
From: Adams, John Quincy
To: 


       Anniversary of the ΦBK, Society. The members were, on that account excused from reciting. At 11. we met at The Butler’s chamber. Harris and Beale were received, after which we proceeded on business. Mr. Paine, and the Orator, went first, and the others after them according to the order of admission. Mr. Andrews gave us a spirited, and well adapted Oration upon friendship. After it was finished, we returned to the Butler’s Chamber. Packard then informed the Society, that there was in Town, a young Gentleman from Dartmouth College, by the name of Washburne; a Senior Sophister; who was very desirous of having the Society established there, and he was commissioned also, to express the same desire from several others of the same Class. It was questioned whether we had any right to grant a charter without consulting the Fraternities at New Haven, and Williamsburg. A number of arguments were used on both sides, and when it was put to vote there were 8 for consulting them, and 8 against it. It was again debated for some time, and, finally determined, by a considerable majority, that we should consult the brethren at New Haven, and Williamsburg; and at the same Time enquire whether it is their Opinion that each fraternity has a right to grant Charters out of their respective States. These debates took up more than an hour; after this we pro­ceeded to choose our Officers. Mr. Paine was elected President, Mr. Ware Vice President, Little Secretary, and Fiske Treasurer. At about half past Two, we went to Mrs. Nutting’s, and had a very good Dinner. Wit and Wine, the Bottle and the Joke, kept nearly an equal Pace. When the Prayer Bell rung we broke up, and attended Prayers.
       We dansed in the evening at Mason’s chamber till 9 o’clock.
      